Title: George Joy to James Madison, 18 June 1835
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    London 
                                
                                18 June 1835
                            
                        
                        
                        I have two members watching the progress of the Registration and Impressment Bills; and I shall leave to the
                            Press to inform you what is passing in publick on that subject with the more Confidence; as I presume the Editors in the
                            U. S. will suffer nothing bearing upon it to escape them.
                        The enclosed Copy of a Letter, I have sent to Lord John Russell, will show the project which I had suggested
                            to my friends; but which the Conversation between him and Sir James Graham made an opening for me to address directly to
                            his Lordship. The day is now past on which he proposed to go further into the Subject. I thought it not improbable, as it
                            is not pressing in point of time, that he would yesterday propose to give it still further Consideration; especially as I
                            found that his doctrine of prerogative had disgusted many of his friends; but in the Report of this morning I see nothing
                            said about it—it does not follow that nothing has passed between him and Sir James Graham: nous verrons: in the mean time
                            I am glad to find that my friend Pease, who is one of the twain, has gained a pretty little triumph over the Church in
                            relation to the smuggled Petitions; which is reported in the Papers of this day. I hope this may find you in as good
                            health as the Nature of things will admit; and should happy to hear as much from yourself; resting, the mean time, Very
                            truly and faithfully Yours
                        
                        
                        
                            
                                G. Joy
                            
                        
                    P. S. It is not a very remarkable Coincidence, but it is a fact that, with this letter still under my hand, I have received
                            from Lord John Russell the Answer of which I subjoin Copy.